Citation Nr: 0018596	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-44 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from January 1967 to January 
1969, and from February 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously included among issues 
considered by the Board in March 1998, but was remanded for 
additional development.  The requested development has been 
completed, and the case has been returned to the Board for 
further review.  


FINDING OF FACT

The veteran has diastolic pressure readings of less than 110, 
and his systolic pressure readings are less than 200. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.101, Diagnostic Code 7101 (1997); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the VA Schedule for Rating Disabilities 
(Rating Schedule) has been revised with respect to the 
regulations applicable to cardiovascular disabilities, 
including hypertension, effective January 12, 1998.  62 
Fed.Reg. 65207 (Dec. 11, 1997).  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO considered the new criteria following the March 1998 
remand.  

The prior Rating Schedule criteria provided a 10 percent 
evaluation for hypertensive vascular disease for diastolic 
pressure predominantly 100 or more; a 20 percent evaluation 
was warranted for diastolic pressure predominantly 110 or 
more with definite symptoms; and a 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  
Diastolic pressure that is predominately 130 or more with 
severe symptoms is evaluated as 60 percent disabling.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (effective prior to 
January 12, 1998).  It was noted that a minimum 10 percent 
rating was warranted when continuous medication was necessary 
for the control of hypertension with a history of diastolic 
blood pressure predominately 100 percent or more.  For the 40 
and 60 percent evaluations, there was to be careful attention 
to the diagnosis and repeated blood pressure readings.  Id.

Under the amended criteria, a 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control; a 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
is predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure of predominantly 120 or more, and 
a 60 percent evaluation is warranted for diastolic pressures 
of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1999). 

Service connection was granted for hypertension by the RO in 
a January 1993 rating decision, and a 10 percent evaluation 
was assigned therein.  This rating has been confirmed and 
continued in subsequent rating decisions, including the 
August 1996 

The evidence includes VA treatment records dated from 
February 1995 to January 1996.  Records from February 1995 
show blood pressure readings of 120/80, and 115/80.  The 
diagnostic impression was blood pressure, under control.  In 
June 1995, readings of 116/68 and 102/70 were obtained.  The 
diagnostic impression was hypertension.  The readings in 
September 1995 were 130/84, and 138/85.  Readings of 144/88 
and 150/90 were noted in January 1996.  The diagnostic 
impression was early hypertension.  

The veteran was afforded a VA examination for hypertension in 
July 1998.  He was found to be significantly hypertensive 
when he was recalled to service in 1991, and that this was 
felt to be compatible with potential coronary disease.  
Complaints of shortness of breath, orthopnea, palpitations, 
and atypical chest pains along with elevated blood pressure 
and cholesterol were also noted.  He had been placed on 
medication, and continued to use medication with fairly good 
control.  Additional testing had been negative for 
significant obstructive coronary disease.  Since that time, 
the veteran continued to have burning type atypical chest 
pains, and some exertional palpitations.  On examination, the 
veteran's blood pressure was 138/74.  The heart had a regular 
rhythm, and the tone was somewhat distant.  There was no 
irregularity, and no murmurs.  The impression was mild 
hypertensive vascular disease.  The examiner added that while 
there were currently no obvious complications from the 
hypertension, he was a candidate for a stress 
electrocardiogram in the future, although there had been 
insufficient time since his last testing to develop 
significant disease in the interval.  

The veteran underwent a VA X-ray study of his chest in July 
1998.  The impression stated that there was no evidence of 
active disease, but that there had been an interval increase 
in cardiac size since February 1993.  

The veteran was afforded a VA echocardiography in August 
1998.  The summary stated that the study quality was 
adequate.  There was preserved overall left ventricular 
function.  No left ventricular segmental wall motion 
abnormalities could be detected.  There was no pericardial 
effusion, and no intracardiac masses.  

The Board finds that the criteria for an evaluation in excess 
of 10 percent have not been met under either the regulations 
in effect before or after January 1998.  In order to receive 
an evaluation of 20 percent under both the new and old 
criteria, the veteran must have diastolic readings that are 
predominately 110 or more.  None of the blood pressure 
readings that have been obtained include a diastolic pressure 
reading as high as 110.  Furthermore, the current criteria 
also provides for a 20 percent evaluation when the systolic 
pressure readings are predominately 200 or more.  However, 
there are no readings of record which show a systolic reading 
of 200 or higher.  Therefore, as neither the new or old 
criteria provide a basis for an increased evaluation, a 
rating in excess of 10 percent is not merited.  38 C.F.R. 
§ 4.101, Diagnostic Code 7101 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

